The Honorable Ed Wilkinson State Representative P.O. Box 610 Greenwood, Arkansas 72936
Dear Representative Wilkinson:
This letter is a response to your request for an opinion regarding the color of lights on police and fire department vehicles. On behalf of Chief of Police J.C. McCann, you have presented the following question:
  Can the City of Lavaca place both red and blue lights on both police and fire department vehicles?
It is my opinion that Act 753 of 1995 gives police agencies the authority to equip their vehicles with a combination of blue, red or white lights.1 Fire department vehicles, however, must be equipped with red lights only.
Your question is governed by the provisions of A.C.A. § 27-49-219(d), as amended by Act 753 of 1995.
That statute, as amended, states in pertinent part:
  "Authorized emergency vehicle" means authorized emergency vehicles which shall include:
  (A) Motor vehicles used by state, county, or city and municipal police agencies, all of which shall be equipped with blue or blue, red or white rotating or flashing emergency lights;
  (B) Motor vehicles used by state, county, city, or municipal fire departments, motor vehicles owned and used by volunteer fire fighters while engaged in official duties, . . . which shall be equipped with red rotating or flashing emergency lights.
A.C.A. §§ 27-49-219(d)(1)(A) and (B).
I therefore must conclude that the City of Lavaca may place both red and blue lights on its police department vehicles, but that it must place red lights only on its fire department vehicles.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 It should be noted that the emergency clause of Act 753 of 1995 states: "It is hereby found . . . that a combination of blue, red, amber or white rotating or flashing emergency lights are more visible during daylight hours; that law enforcement agencies should be given the option of equipping their vehicles with either blue lights or blue, red, white, or amber lights; that this act so provides. . . ." The emergency clause is the only section in the act that mentions amber lights.